IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 November 4, 2013 Session


      DWIGHT O. SATTERFIELD v. MARGARET H. SATTERFIELD

              Appeal from the General Sessions Court for Blount County
                      No. S4771 William R. Brewer, Jr., Judge


             No. E2012-02367-COA-R3-CV-FILED-FEBRUARY 28, 2014




C HARLES D. S USANO, JR., Chief Judge, concurring.


       I concur completely in Judge Swiney’s well-reasoned majority opinion. I write
separately to stress the linchpin of the majority’s rationale in rejecting Mr. Satterfield’s first
issue.

       In that first issue, Mr. Satterfield phrased his argument solely with respect to the
language of the MDA. He took the position this language demonstrated that the parties
intended that cohabitation with a “third person” would result in a termination of his general
alimony obligation of $800 per month. Again, Mr. Satterfield’s position on his first issue
was focused solely upon the parties’ intention as reflected in the language they selected for
their MDA. The majority held that the subject language did not demonstrate any such
intention. As to this first issue, that is all the majority holds. As I previously stated, I concur
completely in this determination as well as the other holdings of the majority opinion.


                                             _____________________________________
                                             CHARLES D. SUSANO, JR., CHIEF JUDGE




                                                1